DETAILED ACTION     
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 12/18/2020, with respect to the rejection(s) of claim(s) 1, 15 and 19 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant disclosed prior art Gou Wei et al. CN104113387.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

2.	Claims 1-7, 9, and 12-13 is/are rejected under U.S.C. 103 as being unpatentable over Hui in view of Gou et al. CN104113387 herein after Gou. 
Regarding claim 1, Hui discloses a base station (see Fig. 3: 100) comprising: an antenna array having a plurality of antennas (see Fig. 3: 117), an interface coupled with the antenna array and configured to communicate on a wireless link (see Fig. 3 and para. 41, Interface between 109 – 117; base station 100 may transmit communications through transceiver 109 and MIMO antenna array 117 for reception at wireless terminal 200 through antenna(s) 217 and transceiver 209), and at least one processor configured to control the interface to transmit a sequence of downlink synchronization signals to a device using a plurality of propagation channels (see Fig. 3 and para 49, A processor, such as the processor 101 of FIG. 3, is configured to provide a respective pilot symbol in a sequence of pilot symbols simultaneously to the array of transmitters in the transceiver 109 for simultaneous transmission over the array of MIMO antennas 117, according to a spatially random antenna transmission function that randomly changes across the array of MIMO antennas 117; pilots transmitted from a base station to UEs are downlink synchronization signals), wherein the plurality of propagation channels is (see para. 49, respective pilot symbol in a sequence of pilot symbols simultaneously to the array of transmitters in the transceiver 109 for simultaneous transmission over the array of MIMO antennas 117, according to a spatially random antenna transmission function that randomly changes across the array of MIMO antennas 117). Hui discloses all the subject matter but fail to explicitly mention transmitting a sequence of downlink synchronization signals. However Gou from similar field of endeavor disclose transmitting a sequence of downlink synchronization signals (see abstract, the processing of synchronous signals such as PSS primary synchronization signals and SSS secondary synchronization signals). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Gou’s synchronous signals scheme into Hui’s spatially randomized pilot symbol scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to improve demodulation performance of data (see abstract).
Regarding claim 2, Hui discloses wherein the at least one processor is further configured to control the interface to implement the propagation channels using different antenna weights of the plurality of antennas (see Fig. 5 and para 52, The processor 101 is configured to obtain sets of random weights, wherein a respective random weight in a respective set is associated with a corresponding one of the array of MIMO antennas, and to provide a respective pilot symbol in the sequence of pilot symbols to the transmit chain for simultaneous transmission over the array of MIMO antennas, according to a set of random weights that was obtained).
Regarding claim 3, Hui discloses wherein the at least one processor is further configured to control the interface to implement at least one propagation channel of the plurality of propagation channels using respective antenna weights having an amplitude larger than zero only for a respective single one of the plurality of antennas (see Fig. 5 and para 52, The processor 101 is configured to obtain sets of random weights, wherein a respective random weight in a respective set is associated with a corresponding one of the array of MIMO antennas, and to provide a respective pilot symbol in the sequence of pilot symbols to the transmit chain for simultaneous transmission over the array of MIMO antennas, according to a set of random weights that was obtained).
Regarding claim 4, Hui discloses wherein the at least partly random pattern(see para. 12, Pilot symbol transmission may be performed according to various embodiments described herein, by obtaining a predetermined pseudo-random number sequence and transmitting a respective pilot symbol in the sequence of pilot symbols simultaneously over the array of antennas according to a random antenna transmission function that randomly changes across the array of antennas based on the predetermined pseudo-random number sequence).
Regarding claim 5, Hui discloses wherein the downlink synchronization signals are aligned with resources of a time-frequency resource mapping of the wireless link (see para.70, the radio signal at designated frequencies and/or times (i.e., at designated time-frequency radio resources), over which the pilot symbols were transmitted over the MIMO wireless communications channel).
Regarding claim 6, Hui discloses wherein the at least one processor is further configured to control the interface to transmit a first downlink synchronization signal of the sequence using a single first antenna of the plurality of antennas and to transmit a second downlink synchronization signal of the sequence using a single second antenna of the plurality of antennas (see abstract, randomly select/deselect antennas for transmission; A pilot symbol is transmitted over the array of antennas according to a spatially randomized antenna transmission function that randomly changes across the array of antennas. The randomized antenna transmission function may randomly select/deselect antennas and/or randomly change amplitude and/or phase of the pilot symbol transmission).
Regarding claim 7, Hui discloses wherein at least some of the plurality of propagation channels have a beam width of at least 1200 (see para. 50, using a single antenna element results in an omnidirectional beam. The "optionally" defined subject-matter is obvious as the beam width depends on the number of contributing antenna elements).
Regarding claim 9, Hui discloses wherein the downlink synchronization signals of the sequence are all encoded based on the same sequence code (see para. 12, Pilot symbol transmission may be performed according to various embodiments described herein, by obtaining a predetermined pseudo-random number sequence and transmitting a respective pilot symbol in the sequence of pilot symbols simultaneously over the array of antennas according to a random antenna transmission function that randomly changes across the array of antennas based on the predetermined pseudo-random number sequence).
Regarding claim 12, Hui discloses wherein the at least one processor is further configured to control the interface to sequentially transmit a plurality of sequences of downlink synchronization signals according to a repetitive schedule (see para. 12, Pilot symbol transmission may be performed according to various embodiments described herein, by obtaining a predetermined pseudo-random number sequence and transmitting a respective pilot symbol in the sequence of pilot symbols simultaneously over the array of antennas according to a random antenna transmission function that randomly changes across the array of antennas based on the predetermined pseudo-random number sequence).
Regarding claim 13, Hui discloses wherein the sequence comprises downlink synchronization signals in each one of a plurality of adjacent transmission frames of the wireless link (see para. 12, Pilot symbol transmission may be performed according to various embodiments described herein, by obtaining a predetermined pseudo-random number sequence and transmitting a respective pilot symbol in the sequence of pilot symbols simultaneously over the array of antennas according to a random antenna transmission function that randomly changes across the array of antennas based on the predetermined pseudo-random number sequence).

3.	Claims 8 is/are rejected under U.S.C. 103 as being unpatentable over Hui in view of Gou and in further view of Lindskog US 7,206,554 herein after Lindskog. 
Regarding claim 8, Hui and Gou discloses all the subject matter but fail to explicitly mention wherein the plurality of propagation channels have at least partially different beam widths. However Lindskog from similar field of endeavor disclose wherein the plurality of propagation channels have at least partially different beam widths (see The propagation channel of the pilot signal and the propagation channel of  the traffic channel will differ whenever they are transmitted with beams of different width and shape). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Lindskog’s different beam widths scheme into Hui and Gou spatially randomized pilot symbol scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to optimizing a transmit power criteria using the model of the expected transmit channel and constraints on the estimated quality of a signal transmitted over the expected transmit channel (see abstract).

4.	Claims 10 is/are rejected under U.S.C. 103 as being unpatentable over Hui in view of Gou and in further view of Tong et al. US 20070053282 herein after Tong. 
Regarding claim 10, Hui and Gou discloses all the subject matter but fail to explicitly mention wherein the at least one processor is further configured to allocate data symbols to time-frequency resources of the wireless link allocated to the downlink synchronization signals. However Tong from similar field of endeavor disclose wherein the at least one processor is further configured to allocate data symbols to time-frequency resources of the wireless link allocated to the downlink synchronization signals (see   abstract, Data symbols and pilot symbols are allocated for down link (base station to mobile station) and up link (mobile station to bases station) transmission resources in a two-dimensional time-frequency pattern). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Tong’s data symbols allocation scheme into Hui and Gou spatially randomized pilot symbol scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to efficiently use pilot symbols within communication systems (see para. 2).

5.	Claims 11 is/are rejected under U.S.C. 103 as being unpatentable over Hui in view of Gou, in view of Tong and in further view of Christoffersson US 20130230008 herein after Christoffersson. 
Regarding claim 11, Hui, Gou and Tong discloses all the subject matter but fail to explicitly mention wherein the at least one processor is further configured to control the interface to transmit the sequence of downlink synchronization signals using a first transmit power,In re: Erik BENGTSSON et al. PCT Application No.: PCT/EP2016/070725Filed: September 2, 2016 Page 6wherein the at least one processor is further configured to control the interface to transmit the downlink data symbols using a second transmit power, wherein the second transmit power is larger than the first transmit power at least by a factor of 10. However Christoffersson from similar field of endeavor disclose wherein the at least one processor is further configured to control the interface to transmit the sequence of downlink synchronization signals using a first transmit power,In re: Erik BENGTSSON et al. PCT Application No.: PCT/EP2016/070725Filed: September 2, 2016 Page 6wherein the at least one processor is further configured to control the interface to transmit the downlink data symbols using a second transmit power, wherein the second transmit power is larger than the first transmit power at least by a factor of 10 (see para. 46, a number of alternative ways of increasing the transmit power of a selected antenna are suggested according to different alternative embodiments). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Christoffersson’s Transmit Power Adjustment scheme into Hui, Gou and Tong spatially randomized pilot symbol scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to efficiently control and enhance power consumption (see para. 6). 

6.	Claims 14 is/are rejected under U.S.C. 103 as being unpatentable over Hui in view of Gou and in further view of Kang et al. US 20170055187 herein after Kang. 
Regarding claim 14, Hui and Gou discloses all the subject matter but fail to explicitly mention wherein the at least one processor is further configured to implement a Massive Multiple-Input Multiple-Output protocol for transmission on the wireless link. However Kang from similar field of endeavor disclose wherein the at least one processor is further configured to implement a Massive Multiple-Input Multiple-Output protocol for transmission on the wireless link (see para. 4, the beamforming, massive multiple-input multiple-output (MIMO), full dimensional MIMO (FD-MIMO)). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Kang’s massive multiple-input multiple-output (MIMO) scheme into Hui and Gou spatially randomized pilot symbol scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to accomplish higher data rates, decrease propagation loss of the radio waves and increase the transmission distance (see para. 4).

7.	Claims 15 and 19 is/are rejected under U.S.C. 103 as being unpatentable over Hui in view of Gou and in further view of Lee US 9,185,669 herein after Lee. 
Regarding claim 15, Hui discloses a device, comprising: at least one antenna an interface coupled with the antenna and configured to communicate on a wireless link and at least one processor(see Fig. 3 and para. 41, Interface between 109 – 117; base station 100 may transmit communications through transceiver 109 and MIMO antenna array 117 for reception at wireless terminal 200 through antenna(s) 217 and transceiver 209), to receive a sequence of downlink synchronization signals from a base station using a plurality of propagation channels (see Fig. 3 and para 49, A processor, such as the processor 101 of FIG. 3, is configured to provide a respective pilot symbol in a sequence of pilot symbols simultaneously to the array of transmitters in the transceiver 109 for simultaneous transmission over the array of MIMO antennas 117, according to a spatially random antenna transmission function that randomly changes across the array of MIMO antennas 117; pilots transmitted from a base station to UEs are downlink synchronization signals), wherein the plurality of propagation channels is selected according to an at least partly random pattern (see para. 49, respective pilot symbol in a sequence of pilot symbols simultaneously to the array of transmitters in the transceiver 109 for simultaneous transmission over the array of MIMO antennas 117, according to a spatially random antenna transmission function that randomly changes across the array of MIMO antennas 117). Hui discloses all the subject matter but fail to explicitly mention transmitting a sequence of downlink synchronization signals. However Gou from similar field of endeavor disclose (see abstract, the processing of synchronous signals such as PSS primary synchronization signals and SSS secondary synchronization signals). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Gou’s synchronous signals scheme into Hui’s spatially randomized pilot symbol scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to improve demodulation performance of data (see abstract). Hui and Gou discloses all the subject matter but fail to explicitly mention and to acquire a timing and/or frequency of the base station based on the downlink synchronization signals. However Lee from similar field of endeavor disclose and to acquire a timing and/or frequency of the base station based on the downlink synchronization signals (see col. 3, line 16-22, col. 19, lines 46-48, the BS allocates the downlink synchronization signal to a first communication channel based on the transmission timing offset determined). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Lee’s synchronization scheme into Hui and Gou spatially randomized pilot symbol scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to provide a method for improving efficiency of transmitting and receiving data in a distributed antenna system and user equipment (see col. 3, lines 6-8).
Regarding claim 19, Hui discloses a method, comprising: transmitting, on a wireless link, a sequence of downlink synchronization signals to a device using a plurality of propagation channels, receiving, on a wireless link, a sequence of downlink (see Fig. 3 and para 49, A processor, such as the processor 101 of FIG. 3, is configured to provide a respective pilot symbol in a sequence of pilot symbols simultaneously to the array of transmitters in the transceiver 109 for simultaneous transmission over the array of MIMO antennas 117, according to a spatially random antenna transmission function that randomly changes across the array of MIMO antennas 117; pilots transmitted from a base station to UEs are downlink synchronization signals), wherein the plurality of propagation channels is selected according to an at least partly random pattern (see para. 49, respective pilot symbol in a sequence of pilot symbols simultaneously to the array of transmitters in the transceiver 109 for simultaneous transmission over the array of MIMO antennas 117, according to a spatially random antenna transmission function that randomly changes across the array of MIMO antennas 117). Hui discloses all the subject matter but fail to explicitly mention transmitting a sequence of downlink synchronization signals. However Gou from similar field of endeavor disclose transmitting a sequence of downlink synchronization signals (see abstract, the processing of synchronous signals such as PSS primary synchronization signals and SSS secondary synchronization signals). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Gou’s synchronous signals scheme into Hui’s spatially randomized pilot symbol scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to improve demodulation performance of data (see abstract). Hui and Gou disclose all the subject matter but fail to explicitly mention (see col. 3, line 16-22, col. 19, lines 46-48, the BS allocates the downlink synchronization signal to a first communication channel based on the transmission timing offset determined). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Lee’s synchronization scheme into Hui and Gou spatially randomized pilot symbol scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to provide a method for improving efficiency of transmitting and receiving data in a distributed antenna system and user equipment (see col. 3, lines 6-8).

7.	Claims 16 is/are rejected under U.S.C. 103 as being unpatentable over Hui in view of Gou and in view of Lee and in further view of Ishii et al. US 20110263245 herein after Ishii. 
Regarding claim 16, Hui, Gou and Lee discloses all the subject matter but fail to explicitly mention wherein the at least one processor is further configured to determine an average of the downlink synchronization signals of the sequence and to acquire a timing and/or frequency of the base station based on the average. However Kang from similar field of endeavor disclose wherein the at least one processor is further configured to determine an average of the downlink synchronization signals of the sequence and to acquire a timing and/or frequency of the base station based on the average (see para. 75, determine the downlink synchronization state using an average). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Ishii’s downlink synchronization average scheme into Hui, Gou and Lee spatially randomized pilot symbol scheme. The method can be implemented in a hearing aid device. The motivation of doing this is to accomplish higher data rates, decrease propagation loss of the radio waves and increase the transmission distance (see para. 4).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/18/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463